Exhibit 10.22.5.5

 

 

 

FIFTH AMENDMENT TO

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

dated as of

[_____], 2020

among

PRIMEENERGY RESOURCES CORPORATION,

as Borrower,

THE LENDERS PARTY HERETO,

BBVA USA (f/k/a COMPASS BANK),

as Administrative Agent,

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Documentation Agent,

and

BBVA USA,

as Sole Lead Arranger and Sole Book Runner

 

 

 



--------------------------------------------------------------------------------

FIFTH AMENDMENT TO

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

THIS FIFTH AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) is entered into as of [_____], 2020, among PRIMEENERGY RESOURCES
CORPORATION, a Delaware corporation (the “Borrower”), the financial institutions
executing this Amendment as Lenders, and BBVA USA (f/k/a COMPASS BANK), as
administrative agent for the Lenders (in such capacity, the “Administrative
Agent”) and as Issuing Bank.

R E C I T A L S

A. The Borrower, the Lenders party thereto and the Administrative Agent are
parties to that certain Third Amended and Restated Credit Agreement, dated as of
February 15, 2017, and as amended by (i) that certain First Amendment to Third
Amended and Restated Credit Agreement dated as of December 22, 2017, (ii) that
certain Second Amendment to Third Amended and Restated Credit Agreement dated as
of July 17, 2018, (iii) that certain Third Amendment to Third Amended and
Restated Credit Agreement dated as of January 8, 2019, and (iv) that certain
Fourth Amendment to Third Amended and Restated Credit Agreement dated as of
May 8, 2020 (collectively, the “Original Credit Agreement”).

B. The parties desire to amend the Original Credit Agreement as hereafter
provided.

NOW THEREFORE, in consideration of these premises and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

1. Same Terms. All terms used herein that are defined in the Credit Agreement
(as hereinafter defined) shall have the same meanings when used herein, unless
the context hereof otherwise requires or provides. In addition, from and after
the Effective Date (as hereinafter defined), (a) all references in the Original
Credit Agreement and, where appropriate in the context, in the other Loan
Documents to the “Credit Agreement” shall be deemed to be references to the
Original Credit Agreement, as amended by this Amendment and as the same may
hereafter be amended or otherwise modified from time to time, and (b) all
references in the Loan Documents to the “Loan Documents” shall mean the Loan
Documents, as amended by the Modification Papers and as the same may hereafter
be amended or otherwise modified from time to time. In addition, the following
terms have the meanings set forth below:

“Credit Agreement” means the Original Credit Agreement, as amended by this
Amendment.

“Effective Date” means the date on which the conditions specified in Section 2
below are satisfied (or waived in writing by the Administrative Agent).

“Modification Papers” means this Amendment, and all of the other documents and
agreements executed in connection with the transactions contemplated by this
Amendment.

2. Conditions Precedent. The obligations and agreements of the Lenders as set
forth in this Amendment are subject to the satisfaction, unless waived in
writing by the Administrative Agent, of each of the following conditions (and
upon such satisfaction, this Amendment shall be deemed to be effective as of the
Effective Date):

 

FIFTH AMENDMENT – Page 1



--------------------------------------------------------------------------------

(a) Amendment. The Administrative Agent shall have received duly executed
counterparts of this Amendment from the Borrower, each Loan Party, and Lenders
constituting Required Lenders; and

(b) Mortgage and Title Requirements. The Administrative Agent shall have
received (i) duly executed Security Instruments (or supplements to Security
Instruments) covering enough of the Borrowing Base Properties such that
Mortgaged Properties represent at least 90% of the Borrowing Base Value of the
Oil and Gas Properties evaluated in the most recently delivered Reserve Report,
and (ii) title information in form and substance acceptable to the
Administrative Agent covering enough of the Borrowing Base Properties evaluated
in the most recently delivered Reserve Report, such that the Administrative
Agent shall have had the opportunity to review (including title information
previously delivered to the Administrative Agent), satisfactory title
information on Hydrocarbon Interests constituting at least 85% of the total
value of the Borrowing Base Oil and Gas Properties evaluated by such Reserve
Report.

(c) Expenses. Administrative Agent shall have received payment of all
out-of-pocket fees and expenses (including reasonable attorneys’ fees and
expenses) incurred by Administrative Agent in connection with the preparation,
negotiation and execution of the Modification Papers.

3. Amendments to Original Credit Agreement. On the Effective Date, the Original
Credit Agreement shall be amended as follows:

(a) Section 1.02 of the Original Credit Agreement shall be amended by restating
the following definitions to read in their respective entireties as follows:

“Applicable Margin” means, for any date, the applicable rate per annum set forth
below as determined based upon the Borrowing Base Utilization Percentage then in
effect:

 

Borrowing Base

Utilization Percentage

   Eurodollar Loans     ABR Loans  

<25%

     2.50 %      1.50 % 

>25% and <50%

     2.75 %      1.75 % 

>50% and <75%

     3.00 %      2.00 % 

>75% and <90%

     3.25 %      2.25 % 

>90%

     3.50 %      2.50 % 

Each change in the Applicable Margin shall apply during the period commencing on
the effective date of such change in the Borrowing Base Utilization Percentage
and ending on the date immediately preceding the effective date of the next such
change; provided, that if at any time the Borrower fails to deliver a Reserve
Report pursuant to Section 8.12(a), then until delivery of such Reserve Report,
the Applicable Margin shall mean the rate per annum set forth on the grid when
the Borrowing Base Utilization Percentage is at its highest level.

 

FIFTH AMENDMENT – Page 2



--------------------------------------------------------------------------------

(b) Section 8.13 of the Original Credit Agreement shall be amended by replacing
each occurrence of “80%” therein with “85%”.

(c) Section 8.14(a) of the Original Credit Agreement shall be amended by
replacing each occurrence of “85%” therein with “90%”.

4. Decrease of Borrowing Base. As of the Effective Date, the Borrowing Base is
hereby decreased from $72,000,000 to $50,000,000, which redetermination
constitutes the June 1, 2020 Scheduled Redetermination of the Borrowing Base
pursuant to Section 2.07 of the Credit Agreement. Additionally, notwithstanding
anything in the Loan Documents to the contrary, the parties hereby agree that on
October 1, 2020, November 1, 2020 and December 1, 2020, the Borrowing Base shall
be automatically reduced by $666,666.67 on each such date, and on each such
date, the Borrower shall prepay the Borrowings in an aggregate principal amount
if and to the extent necessary at such time such that no Borrowing Base
Deficiency would result from such reduction. No such reduction shall constitute
an Interim Redetermination pursuant to Section 2.07 of the Credit Agreement. The
Borrowing Base, as adjusted hereby, shall remain in effect until next
redetermined in accordance with the provisions of the Credit Agreement.

5. Certain Representations. Each Loan Party represents and warrants that, as of
the Effective Date: (a) such Person has full power and authority to execute the
Modification Papers to which it is a party and such Modification Papers
constitute the legal, valid and binding obligation of such Person enforceable in
accordance with their terms, except as enforceability may be limited by general
principles of equity and applicable bankruptcy, insolvency, reorganization,
moratorium, and other similar laws affecting the enforcement of creditors’
rights generally; (b) no authorization, approval, consent or other action by,
notice to, or filing with, any Governmental Authority or other Person is
required for the execution, delivery and performance by such Person thereof; and
(c) no Default has occurred and is continuing or will result from the
consummation of the transactions contemplated by this Amendment. In addition,
each Loan Party represents that after giving effect to the Modification Papers,
all representations and warranties contained in the Credit Agreement and the
other Loan Documents are true and correct in all material respects (provided
that any such representations or warranties that are, by their terms, already
qualified by reference to materiality or Material Adverse Effect shall be true
and correct without regard to such additional materiality qualification) on and
as of the Effective Date as if made on and as of such date, except to the extent
that any such representation or warranty expressly relates to an earlier date,
in which case such representation or warranty is true and correct in all
material respects (or true and correct without regard to such additional
materiality qualification, as applicable) as of such earlier date.

6. No Further Amendments. Except as previously amended or waived in writing or
as amended or waived hereby, the Credit Agreement shall remain unchanged and all
provisions shall remain fully effective between the parties thereto.

7. Acknowledgments and Agreements. Each Loan Party acknowledges that on the date
hereof all outstanding Secured Obligations are payable in accordance with their
terms, and such Person waives any defense, offset, counterclaim or recoupment
with respect thereto. Each of the Borrower, each other Loan Party, the
Administrative Agent, the Issuing Bank and the Lenders does hereby adopt, ratify
and confirm the Credit Agreement and acknowledges and agrees that the Credit
Agreement is and remains in full force and effect. Each Loan Party acknowledges
and agrees that its liabilities and obligations under the Credit Agreement and
the other Loan Documents are not impaired in any respect by this Amendment.

 

FIFTH AMENDMENT – Page 3



--------------------------------------------------------------------------------

8. Limitation on Agreements. The modifications set forth herein are limited
precisely as written and shall not be deemed (a) to be a consent under or a
waiver of or an amendment to any other term or condition in the Credit Agreement
or any of the other Loan Documents, or (b) to prejudice any other right or
rights that the Administrative Agent, the Issuing Bank or the Lenders now have
or may have in the future under or in connection with the Credit Agreement and
the other Loan Documents or any of the other documents referred to herein or
therein. The Modification Papers shall constitute Loan Documents for all
purposes.

9. Confirmation of Security. Each Loan Party hereby confirms and agrees that all
of the Security Instruments that presently secure the Secured Obligations shall
continue to secure, in the same manner and to the same extent provided therein,
the payment and performance of the Secured Obligations as described in the
Credit Agreement.

10. Reaffirmation of the Guaranty. Each Guarantor hereby ratifies, confirms,
acknowledges and agrees that its obligations under the Guaranty are in full
force and effect and that such Loan Party continues to unconditionally and
irrevocably guarantee the full and punctual payment, when due, whether at stated
maturity or earlier by acceleration or otherwise, all of the Secured
Obligations, as such Secured Obligations may have been amended by this
Amendment, and its execution and delivery of this Amendment does not indicate or
establish an approval or consent requirement by any Loan Party under the
Guaranty in connection with the execution and delivery of amendments, consents
or waivers to the Credit Agreement, the Notes or any of the other Loan
Documents.

11. Counterparts. This Amendment may be executed in any number of counterparts,
each of which when executed and delivered shall be deemed an original, but all
of which constitute one instrument. In making proof of this Amendment, it shall
not be necessary to produce or account for more than one counterpart thereof
signed by each of the parties hereto. Delivery of an executed counterpart of
this Amendment by facsimile or other electronic means shall be deemed effective
as delivery of a manually executed counterpart of this Amendment.

12. Incorporation of Certain Provisions by Reference. The provisions of
Section 12.09 of the Credit Agreement captioned “Governing Law, Jurisdiction,
Consent to Service of Process” is incorporated herein by reference for all
purposes.

13. Release. To induce the Administrative Agent, the Issuing Bank and the
Lenders to agree to the terms hereof, Borrower represents and warrants that as
of the Effective Date, there are no claims or offsets or defenses or
counterclaims to Borrower’s obligations under the Loan Documents, and in
accordance therewith Borrower:

(a) waives any and all such claims, offsets, defenses or counterclaims, whether
known or unknown, arising under the Loan Documents prior to the Effective Date;
and

(b) releases and discharges each of the Administrative Agent, the Issuing Bank,
the Lenders and their respective Related Parties (collectively, the “Released
Parties”) from any and all obligations, indebtedness, liabilities, claims,
rights, causes of action or other demands whatsoever, whether known or unknown,
suspected or unsuspected, in law or equity, which Borrower ever had, now has or
claims to have or may have against any Released Party arising prior to the
Effective Date and from or in connection with the Loan Documents or the
transactions contemplated thereby.

14. Entirety, Etc. This Amendment, the other Modification Papers and all of the
other Loan Documents embody the entire agreement among the parties. THIS
AMENDMENT, THE OTHER MODIFICATION PAPERS AND ALL OF THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.
THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

[This space is left intentionally blank. Signature pages follow.]

 

FIFTH AMENDMENT – Page 4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment to be
effective as of the Effective Date.

 

BORROWER: PRIMEENERGY RESOURCES CORPORATION By:  

 

Name:   Beverly A. Cummings Title:   Executive Vice President, Treasurer & Chief
Financial Officer GUARANTORS: PRIMEENERGY MANAGEMENT CORPORATION By:  

 

Name:   Beverly A. Cummings Title:   Executive Vice President, Treasurer & Chief
Financial Officer PRIME OPERATING COMPANY By:  

 

Name:   Beverly A. Cummings Title:   Executive Vice President, Treasurer & Chief
Financial Officer EASTERN OIL WELL SERVICE COMPANY By:  

 

Name:   Beverly A. Cummings Title:   Executive Vice President, Treasurer & Chief
Financial Officer EOWS MIDLAND COMPANY By:  

 

Name:   Beverly A. Cummings Title:   Executive Vice President, Treasurer & Chief
Financial Officer

 

FIFTH AMENDMENT – Signature Page



--------------------------------------------------------------------------------

PRIME OFFSHORE L.L.C. By:  

 

Name:   Beverly A. Cummings Title:   Executive Vice President, Treasurer & Chief
Financial Officer

 

FIFTH AMENDMENT – Signature Page



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT: BBVA USA (f/k/a COMPASS BANK), as Administrative Agent and
Issuing Bank

By:  

 

Name:  

 

Title:  

 

LENDERS: BBVA USA (f/k/a COMPASS BANK), as a Lender

By:  

 

Name:  

 

Title:  

 

 

FIFTH AMENDMENT – Signature Page



--------------------------------------------------------------------------------

CITIBANK, N.A.,

as a Lender

By:  

 

Name:  

 

Title:  

 

 

FIFTH AMENDMENT – Signature Page



--------------------------------------------------------------------------------

WELLS FARGO BANK, N.A., as a Lender By:  

 

Name:  

 

Title:  

 

 

FIFTH AMENDMENT – Signature Page



--------------------------------------------------------------------------------

FIFTH THIRD BANK, as a Lender By:  

 

Name:  

 

Title:  

 

 

FIFTH AMENDMENT – Signature Page